Case 9:19-cv-81160-RS Document 927 Entered on FLSD Docket 05/13/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO: 9:19-cv-81160-RS

   APPLE INC.,

          Plaintiff,
   v.

   CORELLIUM, LLC,

          Defendant.

   __________________________________/

                       CORELLIUM, LLC’S MOTION FOR PROTECTIVE
                          ORDER OBJECTING TO GABE ZELDIN

         Defendant Corellium, LLC (“Corellium”), by and through its undersigned counsel, files

  this Motion for Protective Order seeking to object to Plaintiff Apple, Inc.’s (“Apple”) Request to

  Permit Gabe Zeldin as a Recipient Representative under the Agreed Protective Order Regarding

  the Disclosure and Use of Discovery Materials [D.E. 50].

                       INTRODUCTION AND SUMMARY OF ARGUMENT
         Though discovery in this case closed over a year ago and trial is currently scheduled for

  July 2021, Apple now seeks to permit an additional representative to review “CONFIDENTIAL”

  and highly proprietary Corellium discovery materials but fails to demonstrate why such disclosure

  is “reasonably necessary for this case.” See Agreed Protective Order Regarding the Disclosure and

  Use of Discovery Materials (“Protective Order”), D.E. 50, ¶8(b)(ii)). This Motion seeks a

  Protective Order against Apple’s disclosure of “CONFIDENTIAL” Corellium Discovery

  Materials to Gabe Zeldin (“Mr. Zeldin”).

         A protective order should be granted because the risk of inadvertent (or purposeful) use or

  disclosure by Mr. Zeldin, who serves as in-house counsel to Apple, of Corellium’s confidential

  and proprietary information, is not justified by any potential benefit Mr. Zeldin can provide in this
Case 9:19-cv-81160-RS Document 927 Entered on FLSD Docket 05/13/2021 Page 2 of 10

                                                                                                              Case No. 9:19-cv-81160


  case. The possibility of inadvertent (or purposeful) disclosure by Apple’s in-house individuals is a

  serious risk because the record is clear that Apple made significant efforts to acquire the technology

  at issue in this case. In that regard, providing the information to any more in-house personnel than

  is absolutely necessary poses a significant risk that such information will be used—either

  inadvertently or purposefully—in Apple’s future endeavors. Indeed, there is no guarantee that Mr.

  Zeldin, as a human being, will be able to fully compartmentalize the confidential discovery he

  receives and “only use it for litigation purposes” or otherwise ignore it from inadvertent use,

  reliance, or application in his future work with Apple.

         Notably, Apple has numerous litigation counsel—at least 1 in-house lawyer and at least 13

  external lawyers, with likely numerous more associates and other lawyers “behind the scenes.”

  Not only does Apple have numerous litigation counsel advising it in this lawsuit, but several with

  specialized backgrounds. Just some examples of degrees held by lawyers actively working as

  counsel for Apple in this case include systems engineering, computer engineering, electrical

  engineering, and computer science from MIT. Clearly Apple has innumerable attorneys to assist

  with studying Corellium’s confidential materials and advising it on the same. Apple has failed to

  advance any theory wherein Mr. Myer is not only reasonably necessary but necessary at all.

         Further, it bears noting that Apple objected to Chris Wade from reviewing confidential

  documents in this case. Chris Wade is one of the lead persons of interest in this case and who is

  actually either a recipient or author of many of the documents that Apple designated as

  confidential. Despite this, Mr. Wade has been precluded from reviewing confidential information

  throughout the entirety of this action, including documents that originated from him. Yet, despite

  this standard, Apple now seeks to add yet another individual to study Corellium’s confidential

  information, an in-house litigation attorney no less, when Apple already has over a dozen litigation

                                                                           2
                                                    COLE, SCOTT & KISSANE, P.A.
                 ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 927 Entered on FLSD Docket 05/13/2021 Page 3 of 10

                                                                                                              Case No. 9:19-cv-81160


  counsel advising it on this case and when Apple is one of the companies that specifically sought

  to obtain the proprietary technology that is at issue in this case.

         As the Court is aware, Corellium is a start-up technology business that sells a certain

  virtualization technology. Corellium was founded in 2017 after Apple, in or around 2014,

  attempted to purchase the predecessor company, Virtual, which developed an earlier version of the

  technology at issue in this case. In 2018, Apple again sought to acquire the technology through

  acquisition of Corellium. After the acquisition talks fell through, however, Apple filed this suit

  against Corellium. The disclosure of confidential and proprietary Corellium materials to Apple,

  through Apple’s in-house counsel, when Apple already has more than a dozen litigation counsel

  advising it, presents too great of a risk that Mr. Zeldin will purposefully or inadvertently use or

  apply the information he gains in his future work with Apple—which will be unduly prejudicial

  against Corellium.

                                                  FACTUAL BACKGROUND

         I.      Protective Order
         On December 13, 2019, the Court entered the Parties’ Protective Order. D.E. 50. This

  Protective Order outlined the Parties’ initial agreement to confidentiality designations to certain

  material and information as well as the inspection of source code. In recognition of the Parties’

  aims, the Protective Order provides in pertinent part:

         (a)     Basic Principles. All Protected Material shall be used solely for this case or
         any related appellate proceeding, and not for any other purpose whatsoever,
         including without limitation any other litigation, patent prosecution or acquisition,
         patent examination or reissue proceedings, or any business or competitive purposes
         or function. Protected Material shall not be distributed, disclosed, or made available
         to anyone except as expressly provided in this Order.

  Agreed Order, p. 4. More specifically, as it relates to the production of Discovery Material

  designated as “CONFIDENTIAL,” the Protective Order provides in pertinent part:
                                                                           3
                                                    COLE, SCOTT & KISSANE, P.A.
                 ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 927 Entered on FLSD Docket 05/13/2021 Page 4 of 10

                                                                                                              Case No. 9:19-cv-81160


          (b) unless otherwise ordered by the Court, Discovery Material designated as
          “CONFIDENTIAL” may be disclosed only to the following:

          ....

          (ii) Not more than three (3) representatives of the Receiving Party who are officers
          or employees of the Receiving Party, who may be, but need not be, in-house counsel
          for the Receiving Party, as well as their immediate paralegals and staff, to whom
          disclosure is reasonably necessary for this case, provided that: (a) each such
          person has agreed to be bound by the provisions of the Protective Order by signing
          a copy of Exhibit A; and (b) no unresolved objections to such disclosure exist after
          proper notice has been given to all Parties as set forth in Paragraph 12 below;

  Agreed Order, p. 8 (emphasis added).

          Here, Apple has informed Corellium that it seeks to add Mr. Zeldin as a “representative of

  the Receiving Party.” Thereafter, on May 6, 2021, the Parties conferred and Corellium voiced its

  objection to permitting Mr. Zeldin serve as a representative and yet another individual that is now

  permitted to see Corellium’s proprietary information. Following that conferral, Corellium now

  files this Motion for Protective Order to preserve its objection to Mr. Zeldin.

          Indeed, while the Protective Order permits the parties to have “not more than three (3)

  representatives of the Receiving Party,” there is no mandate requiring the parties to max out this

  provision to its fullest extent. Rather, the Provision was included in order to permit the parties to

  allow particular individuals that are “reasonably necessary to this case” be able to review

  “CONFIDENTIAL” Materials. Id. As will be discussed in further detail below, Corellium objects

  to permitting Mr. Zeldin, as Apple in-house litigation counsel, to review Corellium’s confidential

  discovery material.

                                                  MEMORANDUM OF LAW
     I.      Legal Standard
          A court may, for good cause, grant a protective order “to protect a party or person from

  annoyance, embarrassment, oppression, or undue burden or expense” by “forbidding the disclosure

                                                                           4
                                                    COLE, SCOTT & KISSANE, P.A.
                 ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 927 Entered on FLSD Docket 05/13/2021 Page 5 of 10

                                                                                                             Case No. 9:19-cv-81160


  of discovery” or “forbidding inquiry into certain matters.” Fed. R. Civ. P. 26(c)(1). The party

  seeking a protective order must demonstrate “’good cause’ for the protection sought.” Wrangen v.

  Pennsylvania Lumbermans Mut. Ins. Co., 593 F.Supp.2d 1273, 1277 (S.D. Fla. 2008). In other

  words, there must be a “sound basis or legitimate need to take judicial action.” See, e.g., In re

  Alexander Grant & Co. Litigation, 820 F.2d 352, 356 (11th Cir. 29185). A district court has broad

  discretion when fashioning protective orders.” Id. at 357.

     “Courts dress technical information with a heavy cloak of judicial protection because of the

  threat of serious economic injury to the discloser of scientific information.” Andrx

  Pharmaceuticals, 236 F.R.D. at 586 (quoting Safe Flight Instrument Corp. v. Sundstrand Data

  Control, Inc., 682 F.Supp. 20, 22 (D.Del 1988)).

         Typically, protective orders include provisions specifying that designated
         confidential information may be used only for purposes of the current litigation.
         Such provisions are generally accepted as an effective way of protecting sensitive
         information while granting trial counsel limited access to it for purposes of the
         litigation. Courts have recognized, however, that there may be circumstances in
         which even the most rigorous efforts of the recipient of such information to preserve
         confidentiality in compliance with the provisions of such a protective order may
         not prevent inadvertent compromise. As aptly stated by the District of Columbia
         Circuit, “[I]t is very difficult for the human mind to compartmentalize and
         selectively suppress information once learned, no matter how well-intentioned the
         effort may be to do so.” See FTC v. Exxon Corp., 636 F.2d 1336, 1350
         (D.C.Cir.1980).

  In re Deutsche Bank Tr. Co. Americas, 605 F.3d 1373, 1378 (Fed. Cir. 2010).

         For purposes of this section, “good cause” shall include an objectively reasonable
         concern that the Person will, advertently or inadvertently, use or disclose Discovery
         Materials in a way or ways that are inconsistent with the provisions contained in
         this Order.

  Agreed Order, ¶12(c). “[P]roper review of protective orders in cases such as this requires the

  district court to examine factually all the risks and safeguards surrounding inadvertent disclosure



                                                                          5
                                                   COLE, SCOTT & KISSANE, P.A.
                ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 927 Entered on FLSD Docket 05/13/2021 Page 6 of 10

                                                                                                               Case No. 9:19-cv-81160


  by any counsel, whether in-house or retained.” Brown Bag Software v. Symantec Corp., 960 F.2d

  1465, 1470 (9th Cir. 1992) (emphasis in original).

     “Inadvertence, like the thief-in-the-night, is no respecter of its victims. Inadvertent or

  accidental disclosure may or may not be predictable.” Andrx Pharmaceuticals, LLC v.

  GlaxoSmithKline, PLC, 236 F.R.D. 583, 585 (S.D. Fla. 2006) (quoting U.S. Steel Corp. v United

  States, 730 F.2d 1465, 1468 (Fed. Cir. 1984)). “Thus the factual circumstances surrounding each

  individual counsel’s activities, association, and relationship with a party, whether counsel be in-

  house or retained, must govern any concern for inadvertent or accidental disclosure.” U.S. Steel

  Corp., 730 F.2d at 1468.

     Corellium is seeking a protective order from Apple’s designation of Mr. Zeldin as a

  representative of Apple as the “Receiving Party” of Corellium’s “CONFIDENTIAL” Discovery

  Material. Though discovery has long ended, and this case has been reset for trial several times,

  Apple only now wishes to designate another of Apple’s in-house counsel as a representative who

  may review Corellium’s “CONFIDENTIAL” Discovery Material less than two months before

  trial. However, Apple has not demonstrated, nor has it disclosed after being asked, why Mr. Zeldin

  is reasonably necessary for this case. See D.E. 50, p. 8.

     II.      Disclosure of “CONFIDENTIAL” Materials to Mr. Zeldin Would Be Prejudicial
              To Corellium

           Courts recognize that in-house counsel “stand in a unique relationship” to their corporate

  employer as they often provide not only legal advice to the corporation, but “their continuing

  employment often intimately involves them in the management and operation of the corporation

  of which they are a part.” F. T. C. v. Exxon Corp., 636 F.2d 1336, 1350 (D.C. Cir. 1980).

           Here, absent any further indication from Apple about Mr. Zeldin’s role as litigation counsel

  at Apple and how he plans to offer some unique insight that Apple’s numerous other litigation
                                                                            6
                                                     COLE, SCOTT & KISSANE, P.A.
                  ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 927 Entered on FLSD Docket 05/13/2021 Page 7 of 10

                                                                                                                 Case No. 9:19-cv-81160


  counsel cannot, Apple cannot establish why Mr. Zeldin is reasonably necessary, as required by the

  Protective Order, to warrant yet another person permitted to review and study Corellium’s

  confidential and proprietary materials. Moreover, just as important, is whether Mr. Zeldin will, in

  the future, be able to actively compartmentalize the confidential information of a competitor.

  However, there has been no such showing.

             As it appears to Corellium, Apple is attempting to have another of its own in-house

  employees to review the designated materials without any indication of Mr. Zeldin’s expertise,

  specialized background or other any showing that makes Mr. Zeldin “reasonably necessary to the

  case.” See D.E. 50, p. 8. Mr. Zeldin is in-house counsel at Apple, the same company that twice

  tried to purchase and gain the technology at issue. By permitting Mr. Zeldin to review Corellium’s

  confidential discovery, Corellium fears Mr. Zeldin, as a human being, may naturally not be able to

  compartmentalize and ignore the information he gains and refrain from using in the future as in-

  house litigation counsel or even in a separate role at Apple. Without a showing that Mr. Zeldin is

  reasonably necessary to this case, above and beyond Apple’s more than a dozen other litigation

  lawyers and advisors, Corellium objects to the disclosure of confidential material to Mr. Zeldin.

             In this regard, Mr. Zeldin is not “reasonably necessary to the case” as is required. See D.E.

  50, ¶(8)(b)(ii). Accordingly, Corellium respectfully requests this Court to enter a Protective Order

  denying Gabe Zeldin from receiving access to Corellium’s confidential discovery.

      III.      Apple Will Incur No Prejudice As A Result Of Protective Order

             “This is no easy balancing act, however, since the factors that make an attorney so valuable

  to a party’s prosecution interests are often the very factors that subject him to the risk of inadvertent

  use or disclosure of proprietary competitive information acquired during litigation.” In re Deutsche

  Bank Tr. Co. Americas, 605 F.3d 1373, 1381 (Fed. Cir. 2010).

                                                                              7
                                                       COLE, SCOTT & KISSANE, P.A.
                    ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 927 Entered on FLSD Docket 05/13/2021 Page 8 of 10

                                                                                                               Case No. 9:19-cv-81160


           A determination of the risk of inadvertent disclosure or competitive use does not
           end the inquiry. Even if a district court is satisfied that such a risk exists, the district
           court must balance this risk against the potential harm to the opposing party from
           restrictions imposed on that party’s right to have the benefit of counsel of its choice.

  In re Deutsche Bank Tr. Co. Americas, 605 F.3d at 1380.

           Here, the risk of inadvertent disclosure or the risk of not compartmentalizing the

  confidential information revealed, is wholly borne by Corellium and depends entirely on Mr.

  Zeldin’s future actions.

           Apple has numerous counsel with specialized backgrounds in various areas of technology,

  intellectual property and copyright. Apple can establish no basis for permitting Mr. Zeldin to

  receive Corellium’s confidential discovery when Apple already has a vast team of attorneys and

  advisors. The very purpose of the Protective Order is to control and limit the unnecessary spread

  of confidential information. There is no reason why Mr. Zeldin should be permitted to review this

  sensitive material when the prejudice and risk of inadvertent disclosure of Corellium materials is

  only borne by Corellium, especially when this request was made less than two months before trial.

  Even if this court grants the protective order requested in this Motion, Apple will still only suffer

  the most minor of harms, if any. Moreover, with trial less than two months away, Apple cannot

  possibly claim that Mr. Zeldin is so crucial to its case that he must be permitted to review

  Corellium’s confidential materials.


     IV.       Conclusion

           WHEREFORE, for the forgoing reasons, Corellium, LLC respectfully requests that the

  Court issue a protective order denying Mr. Zeldin from being named as receiving party

  representative; preventing the disclosure of any “CONFIDENTIAL” Corellium Materials to Mr.

  Zeldin, and any other relief as the Court deems just and proper.

                                                                            8
                                                     COLE, SCOTT & KISSANE, P.A.
                  ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 927 Entered on FLSD Docket 05/13/2021 Page 9 of 10

                                                                                                             Case No. 9:19-cv-81160


                                   LOCAL RULE 7.1(A)(3) CERTIFICATION

         Pursuant to Local Rule 7.1(a)(3), the undersigned counsel verifies that counsel for

  Defendant conferred via telephone with counsel for Plaintiff on May 6, 2021, regarding the relief

  sought herein. Plaintiff opposes the Motion and the relief requested herein.

  Dated: May 13, 2021                              Respectfully submitted,


                                                                 COLE, SCOTT & KISSANE, P.A.
                                                                 Counsel for Defendant CORELLIUM, LLC
                                                                 Esperante Building
                                                                 222 Lakeview Avenue, Suite 120
                                                                 West Palm Beach, Florida 33401
                                                                 Telephone (561) 612-3459
                                                                 Facsimile (561) 683-8977
                                                                 Primary e-mail: justin.levine@csklegal.com
                                                                 Primary e-mail: lizza.constantine@csklegal.com

                                                      By: /s/ Justin Levine
                                                          JONATHAN VINE
                                                          Florida Bar. No.: 10966
                                                          JUSTIN B. LEVINE
                                                          Florida Bar No.: 106463
                                                          LIZZA C. CONSTANTINE
                                                          Florida Bar No.: 1002945

                                                                     and

                                                                HECHT PARTNERS LLP
                                                                Counsel for defendant
                                                                20 West 23rd St. Fifth Floor
                                                                New York, NY 10010
                                                                Tel: (212) 851-6821
                                                                David L. Hecht pro hac vice
                                                                Email: dhecht@hechtpartners.com



                                              CERTIFICATE OF SERVICE

         IT IS HEREBY CERTIFIED that on May 13, 2021, the foregoing document was filed

  electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing
                                                                          9
                                                   COLE, SCOTT & KISSANE, P.A.
                ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 927 Entered on FLSD Docket 05/13/2021 Page 10 of 10

                                                                                                               Case No. 9:19-cv-81160


   document is being served on all counsel of record identified on the attached Service List in the

   manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

   by some other authorized manner, or a combination thereof, so as to comply with the requirements

   of Local Rule 5.4 and other applicable rules and procedures.

                                                              SERVICE LIST

   Martin B. Goldberg
   mgoldberg@lashgoldberg.com
   rdiaz@lashgoldberg.com
   Emily L. Pincow
   epincow@lashgoldberg.com
   gizquierdo@lashgoldberg.com
   LASH & GOLDBERG LLP
   100 Southeast Second Street
   Miami, FL 33131

   Sarang Vijay Damle (pro hac vice)
   sy.damle@lw.com
   Elana Nightingale Dawson (pro hac vice)
   elana.nightingaledawson@lw.com
   LATHAM & WATKINS LLP
   555 Eleventh Street NW, Suite 1000
   Washington, DC 20004

   Andrew M. Gass (pro hac vice)
   andrew.gass@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111

   Jessica Stebbins Bina (pro hac vice)
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067

   Attorneys for Plaintiff,
   Apple Inc.




                                                                            10
                                                     COLE, SCOTT & KISSANE, P.A.
                  ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
